 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                 No. 2:19-cv-2352-TLN-EFB P
12                        Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    NITA L. STORMES, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He seeks leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a). For the

19   reasons stated below, the court finds that plaintiff has not demonstrated he is eligible to proceed

20   in forma pauperis.

21          A prisoner may not proceed in forma pauperis:

22          if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
            any facility, brought an action or appeal in a court of the United States that was
23          dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
            upon which relief may be granted, unless the prisoner is under imminent danger of
24          serious physical injury.
25

26   28 U.S.C. § 1915(g). Court records reflect that on at least three prior occasions, plaintiff has

27   brought actions while incarcerated that were dismissed as frivolous, malicious, or for failure to

28   state a claim upon which relief may be granted. See (1) Ruiz v. McGuire, No. 3:16-cv-0388-AJB-
                                                        1
 1   BLM (S.D. Cal.), ECF No. 6 (May 9, 2016 order dismissing action after plaintiff failed to submit
 2   an amended complaint within allotted time following dismissal of complaint for failure to state a
 3   claim); (2) Ruiz v. Curry, No. 1:17-cv-1454-DAD-SAB (E.D. Cal.), ECF No. 19 (May 30, 2018
 4   order dismissing action for failure to state a claim upon which relief could be granted); and (3)
 5   Ruiz v. Curry, No.1:17-cv-1407-SAD-SKO (E.D. Cal.), ECF No. 35 (February 25, 2019 order
 6   dismissing action for failure to state a claim upon which relief could be granted).
 7           The section 1915(g) exception applies if the complaint makes a plausible allegation that
 8   the prisoner faced “imminent danger of serious physical injury” at the time of filing. 28 U.S.C.
 9   § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). In this case, plaintiff
10   alleges that magistrate judges in the United States District Court for the Southern District of
11   California have denied his requests for counsel and for an interpreter, thereby discriminating
12   against him and obstructing justice. See ECF No. 1. These allegations fail to demonstrate that
13   plaintiff was under an imminent danger of serious physical injury when he filed this action.
14   Plaintiff’s application for leave to proceed in forma pauperis must therefore be denied pursuant to
15   § 1915(g). Plaintiff must submit the appropriate filing fee in order to proceed with this action.
16           Accordingly, IT IS HEREBY RECOMMENDED that:
17           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) be denied; and
18           2. Plaintiff be ordered to pay the $400 filing fee within fourteen days from the date of any
19   order adopting these findings and recommendations and be warned that failure to do so will result
20   in the dismissal of this action.
21           These findings and recommendations are submitted to the United States District Judge
22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
23   after being served with these findings and recommendations, any party may file written
24   objections with the court and serve a copy on all parties. Such a document should be captioned
25   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
26   /////
27   /////
28   /////
                                                        2
 1   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 2   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: April 7, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
